Exhibit 10.1

 

 

 

AMENDED AND RESTATED
TRUST AGREEMENT

 

 

between

 

 

FORD CREDIT AUTO RECEIVABLES TWO LLC,
as Depositor

 

 

and

 

 

U.S. BANK TRUST NATIONAL ASSOCIATION,
as Owner Trustee

 

 

for

 

 

FORD CREDIT AUTO OWNER TRUST 2017-B

 

 

Dated as of June 1, 2017

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I USAGE AND DEFINITIONS

1

Section 1.1.

Usage and Definitions

1

 

 

 

ARTICLE II ORGANIZATION OF TRUST

1

Section 2.1.

Name

1

Section 2.2.

Office

1

Section 2.3.

Purposes and Powers

1

Section 2.4.

Appointment of Owner Trustee

2

Section 2.5.

Contribution and Sale of Trust Property

2

Section 2.6.

Declaration of Trust

2

Section 2.7.

Limitations on Liability

2

Section 2.8.

Title to Trust Property

3

Section 2.9.

Location of Issuer

3

Section 2.10.

Depositor’s Representations and Warranties

3

Section 2.11.

Tax Matters

4

 

 

 

ARTICLE III RESIDUAL INTEREST AND TRANSFER OF INTERESTS

6

Section 3.1.

Residual Interest

6

Section 3.2.

Registration of Residual Interest

7

Section 3.3.

Transfer of Residual Interest

7

 

 

 

ARTICLE IV APPLICATION OF TRUST PROPERTY

8

Section 4.1.

Application of Trust Property

8

 

 

 

ARTICLE V OWNER TRUSTEE’S AUTHORITY AND OBLIGATIONS

8

Section 5.1.

General Authority

8

Section 5.2.

General Obligations

9

Section 5.3.

Action Requiring Prior Notice

9

Section 5.4.

Action on Direction by Holder of Residual Interest

10

Section 5.5.

Action for Bankruptcy

10

Section 5.6.

Action on Administrator’s Instruction

10

Section 5.7.

No Obligations or Actions Except as Stated in Transaction Documents or
Instructions

10

Section 5.8.

Prohibition on Some Actions

10

Section 5.9.

Action Not Required

11

Section 5.10.

Review of Owner Trustee’s Records

11

Section 5.11.

Furnishing of Documents

12

Section 5.12.

Sarbanes-Oxley Act

12

Section 5.13.

Reporting of Receivables Repurchase Demands

12

 

 

 

ARTICLE VI OWNER TRUSTEE

12

Section 6.1.

Acceptance of Trusts

12

Section 6.2.

Limitations on Liability

12

Section 6.3.

Reliance; Advice of Counsel; Use of Agents

14

Section 6.4.

Not Acting in Individual Capacity

14

Section 6.5.

U.S. Bank Trust National Association May Own Notes

14

Section 6.6.

Owner Trustee’s Representations and Warranties

14

 

i

--------------------------------------------------------------------------------


 

Section 6.7.

Obligation to Update Disclosure

15

 

 

 

ARTICLE VII COMPENSATION AND INDEMNIFICATION OF OWNER TRUSTEE

16

Section 7.1.

Owner Trustee’s Fees and Expenses

16

Section 7.2.

Indemnification of Owner Trustee

16

Section 7.3.

Organizational Expenses of Issuer

17

 

 

 

ARTICLE VIII TERMINATION

17

Section 8.1.

Termination of Trust Agreement and Issuer

17

 

 

 

ARTICLE IX SUCCESSOR OWNER TRUSTEES AND ADDITIONAL OWNER TRUSTEES

18

Section 9.1.

Eligibility Requirements for Owner Trustee

18

Section 9.2.

Resignation or Removal of Owner Trustee

18

Section 9.3.

Successor Owner Trustee

19

Section 9.4.

Merger or Consolidation; Transfer of Assets

20

Section 9.5.

Appointment of Separate Trustee or Co-Trustee

20

Section 9.6.

Compliance with Delaware Statutory Trust Act

21

 

 

 

ARTICLE X OTHER AGREEMENTS

21

Section 10.1.

Limitation on Rights of Others

21

Section 10.2.

No Petition

21

 

 

 

ARTICLE XI MISCELLANEOUS

21

Section 11.1.

Amendments

21

Section 11.2.

Benefit of Agreement; Third-Party Beneficiaries

23

Section 11.3.

Notices

23

Section 11.4.

GOVERNING LAW

24

Section 11.5.

WAIVER OF JURY TRIAL

24

Section 11.6.

Severability

24

Section 11.7.

Headings

24

Section 11.8.

Counterparts

24

 

 

 

Exhibit A

Form of Certificate of Trust

A-1

 

ii

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED TRUST AGREEMENT, dated as of June 1, 2017 (this
“Agreement”), between FORD CREDIT AUTO RECEIVABLES TWO LLC, a Delaware limited
liability company, as Depositor, and U.S. BANK TRUST NATIONAL ASSOCIATION, a 
national banking association, not in its individual capacity but solely as
trustee under this Agreement, for Ford Credit Auto Owner Trust 2017-B.

 

BACKGROUND

 

The parties created the Issuer under a Trust Agreement, dated as of November 2,
2016, to engage in a securitization transaction sponsored by Ford Credit in
which the Issuer will issue Notes secured by a pool of Receivables consisting of
retail installment sale contracts originated by Ford Credit.

 

In connection with the securitization transaction, the parties have determined
to amend and restate the original Trust Agreement on the terms in this
Agreement.

 

The parties agree as follows:

 

ARTICLE I
USAGE AND DEFINITIONS

 

Section 1.1.     Usage and Definitions.  Capitalized terms used but not defined
in this Agreement are defined in Appendix A to the Sale and Servicing Agreement,
dated as of June 1, 2017, among Ford Credit Auto Owner Trust 2017-B, as Issuer,
Ford Credit Auto Receivables Two LLC, as Depositor, and Ford Motor Credit
Company LLC, as Servicer.  Appendix A also contains usage rules that apply to
this Agreement.  Appendix A is incorporated by reference into this Agreement.

 

ARTICLE II
ORGANIZATION OF TRUST

 

Section 2.1.     Name.  The trust was created and is known as “Ford Credit Auto
Owner Trust 2017-B”, in which name the Owner Trustee may conduct the activities
of the Issuer and make and execute contracts and other documents and sue and be
sued on behalf of the Issuer.

 

Section 2.2.     Office.  The office of the Issuer is in care of the Owner
Trustee.  The Owner Trustee will maintain an office or agency where notices and
demands to or on the Owner Trustee under the Transaction Documents may be
served.  The Owner Trustee designates its Corporate Trust Office for those
purposes and will promptly notify the Depositor and the Indenture Trustee of a
change in the location of its Corporate Trust Office.

 

Section 2.3.     Purposes and Powers.

 

(a)        Permitted Activities.  The purpose of the Issuer is, and the Issuer
will have the power and authority, and is authorized, to engage in the following
activities:

 

(i)         to acquire the Receivables and other Sold Property under the Sale
and Servicing Agreement from the Depositor in exchange for the Notes;

 

--------------------------------------------------------------------------------


 

(ii)        to Grant the Collateral to the Indenture Trustee under the
Indenture;

 

(iii)       to enter into and perform its obligations under the Transaction
Documents;

 

(iv)       to issue the Notes under the Indenture and to facilitate the sale of
the Notes by the Depositor;

 

(v)        to pay principal of and interest on the Notes;

 

(vi)       to administer and manage the Trust Property;

 

(vii)      to make payments to the Noteholders and distributions to the holder
of the Residual Interest; and

 

(viii)     to take other actions necessary or advisable to accomplish the
activities listed above or that are incidental to the activities listed above.

 

(b)        No Other Activity.  The Issuer will not engage in any activity other
than as required or authorized by this Agreement or the other Transaction
Documents.

 

Section 2.4.     Appointment of Owner Trustee.  The Depositor appoints the Owner
Trustee as trustee of the Issuer to have all the rights, powers and obligations
in this Agreement.

 

Section 2.5.     Contribution and Sale of Trust Property.  As of the date of the
formation of the Issuer, the Depositor contributed to the Owner Trustee, and the
Owner Trustee acknowledged receipt of, the amount of $1, which is the initial
Trust Property.  On the Closing Date, the Depositor will sell to the Issuer the
Trust Property in exchange for the Notes under the Sale and Servicing Agreement.

 

Section 2.6.     Declaration of Trust.  The Owner Trustee will hold the Trust
Property in trust under this Agreement for the use and benefit of the holder of
the Residual Interest and subject to the obligations of the Issuer under the
Transaction Documents.  The parties intend that the Issuer is a statutory trust
under the Delaware Statutory Trust Act and that this Agreement is the governing
instrument of the statutory trust.  The Owner Trustee will have the rights,
powers and obligations in this Agreement and in the Delaware Statutory Trust Act
for accomplishing the purposes of the Issuer and engaging in any activity
required or authorized by this Agreement or the other Transaction Documents. 
The parties intend that the activities of the Issuer be managed by the
Administrator under the Administration Agreement.  A Certificate of Trust
substantially in the form of Exhibit A has been filed with the Secretary of
State of the State of Delaware.  The parties intend that the Issuer is a
“business trust” within the meaning of Section 101(9)(a)(v) of the Bankruptcy
Code.

 

Section 2.7.     Limitations on Liability.

 

(a)        Liability of Depositor.  The Depositor, as initial holder of the
Residual Interest, will have the same limitation of personal liability as
stockholders of a private for profit corporation organized under the Delaware
General Corporation Law.

 

2

--------------------------------------------------------------------------------


 

(b)        Liability to Third Parties.  Except as stated in this Agreement, none
of the Depositor, the Administrator or their Affiliates or any of their
directors, managers, officers or employees will be liable for the Issuer’s
debts, obligations or liabilities.

 

Section 2.8.     Title to Trust Property.

 

(a)        Title Vested in Issuer.  Legal title to the Trust Property will be
vested in the Issuer as a separate legal entity, except where applicable law in
a jurisdiction requires title to the Trust Property to be vested in a trustee or
trustees, in which case title will be considered vested in the Owner Trustee, a
co-trustee and/or a separate trustee appointed under this Agreement.

 

(b)        No Legal Title in Holder of Residual Interest.  The holder of the
Residual Interest has no legal title to any Trust Property.  The holder of the
Residual Interest will receive distributions on its Residual Interest only
according to Article IV.

 

Section 2.9.     Location of Issuer.  The Issuer will be administered in the
States of Delaware and Illinois.  Bank accounts maintained by the Owner Trustee
on behalf of the Issuer will be located in the State of Delaware.  The Issuer
will not have employees in a state other than the State of Delaware, except that
U.S. Bank Trust National Association, in its capacity as Owner Trustee or
another capacity, may have employees within or outside the State of Delaware. 
The Issuer will only receive payments in or make payments from the State of
Delaware or the State in which the Indenture Trustee is located.  The Issuer’s
principal office will be in care of the Owner Trustee in the State of Delaware.

 

Section 2.10.   Depositor’s Representations and Warranties.  The Depositor
represents and warrants to the Owner Trustee as of the Closing Date:

 

(a)        Organization and Qualification.  The Depositor is duly organized and
validly existing as a limited liability company in good standing under the laws
of the State of Delaware.  The Depositor is qualified as a foreign limited
liability company in good standing and has obtained all necessary licenses and
approvals in all jurisdictions in which the ownership or lease of its properties
or the conduct of its activities requires the qualification, license or
approval, unless the failure to obtain the qualifications, licenses or approvals
would not reasonably be expected to have a material adverse effect on the
Depositor’s ability to perform its obligations under this Agreement.

 

(b)        Power, Authority and Enforceability.  The Depositor has the power and
authority to execute, deliver and perform its obligations under this Agreement. 
The Depositor has authorized the execution, delivery and performance of this
Agreement.  This Agreement is the legal, valid and binding obligation of the
Depositor enforceable against the Depositor, except as may be limited by
insolvency, bankruptcy, reorganization or other similar laws relating to the
enforcement of creditors’ rights or by general equitable principles.

 

(c)        No Conflicts and No Violation.  The completion of the transactions
under this Agreement, and the performance of its obligations under this
Agreement, will not (i) conflict with, or be a breach or default under, any
indenture, mortgage, deed of trust, loan agreement, guarantee or similar
document under which the Depositor is a debtor or guarantor, (ii) result in the
creation or imposition of any Lien on the Depositor’s properties or assets under
the terms of

 

3

--------------------------------------------------------------------------------


 

any indenture, mortgage, deed of trust, loan agreement, guarantee or similar
document (other than the Sale and Servicing Agreement), (iii) violate the
Depositor’s certificate of formation or limited liability company agreement or
(iv) violate a law or, to the Depositor’s knowledge, an order, rule or
regulation of a federal or State court, regulatory body, administrative agency
or other governmental instrumentality having jurisdiction over the Depositor or
its properties that applies to the Depositor, which, in each case, would
reasonably be expected to have a material adverse effect on the Depositor’s
ability to perform its obligations under this Agreement.

 

(d)       No Proceedings.  To the Depositor’s knowledge, there are no
proceedings or investigations pending or threatened in writing before a federal
or State court, regulatory body, administrative agency or other governmental
instrumentality having jurisdiction over the Depositor or its properties
(i) asserting the invalidity of this Agreement, (ii) seeking to prevent the
completion of the transactions under this Agreement, (iii) seeking a
determination or ruling that would reasonably be expected to have a material
adverse effect on the Depositor’s ability to perform its obligations under, or
the validity or enforceability of, this Agreement or (iv) that would reasonably
be expected to (A) affect the treatment of the Notes as indebtedness for U.S.
federal income or Applicable Tax State income or franchise tax purposes, (B) be
deemed to cause a taxable exchange of the Notes for U.S. federal income tax
purposes or (C) cause the Issuer to be treated as an association or publicly
traded partnership taxable as a corporation for U.S. federal income tax
purposes, in each case, other than proceedings that would not reasonably be
expected to have a material adverse effect on the Depositor, the performance by
the Depositor of its obligations under, or the validity and enforceability of,
the Transaction Documents or the Notes or the tax treatment of the Issuer or the
Notes.

 

Section 2.11.   Tax Matters.

 

(a)        Disregarded Entity.  The parties and Ford Credit intend that, for
purposes of U.S. federal income, State and local income and franchise tax, so
long as the Issuer has no equity owner other than the Depositor (as determined
for U.S. federal income tax purposes), the Issuer will be treated as an entity
disregarded as separate from the Depositor.

 

(b)        Recharacterized Classes.  If beneficially owned for U.S. federal
income tax purposes by a Person other than the Depositor, each Class of Notes is
intended to be treated as indebtedness for U.S. federal income tax purposes. 
The Depositor agrees, and the Noteholders by acceptance of their Notes agree in
the Indenture, to that treatment and each agrees to take no action inconsistent
with that treatment.  If one or more Classes of Notes is recharacterized as an
equity interest in the Issuer, and not as indebtedness (a “Recharacterized
Class”) and a Recharacterized Class is treated as not owned for U.S. federal
income tax purposes by the same entity that owns the Issuer, the parties intend
that the Issuer be characterized as a partnership among the Depositor (if it is
at that time treated as an equity owner of the Issuer for U.S. federal income
tax purposes), other holders, if any, of the Residual Interest and holders of
the Recharacterized Class or Classes.  In that event, for purposes of U.S.
federal income, State and local income or franchise tax each month:

 

(i)         amounts paid as interest to holders of a Recharacterized Class will
be treated as a guaranteed payment within the meaning of Section 707(c) of the
Code;

 

4

--------------------------------------------------------------------------------


 

(ii)        if the characterization in Section 2.11(b)(i) is not respected,
gross ordinary income of the Issuer for that month as determined for U.S.
federal income tax purposes will be allocated to the holders of each
Recharacterized Class as of the Record Date occurring within that month, in an
amount equal to the sum of (A) the interest accrued to the Recharacterized
Class for that month, (B) the part of the market discount on the Receivables
accrued during that month that is allocable to any excess of the aggregate
initial Note Balance of the Recharacterized Class over the initial aggregate
issue price of the Notes of the Recharacterized Class and (C) any amount
expected to be distributed to the holders of that Class of Notes under
Section 8.2 of the Indenture (if not previously allocated under this subsection
(ii)) if necessary to reverse any net loss previously allocated to holders of
the Notes of the Recharacterized Class (if not previously reversed under this
clause (C)); and

 

(iii)       then, remaining net income of the Issuer (subject to the
modifications below) for that month as determined for U.S. federal income tax
purposes (and each item of income, gain, credit, loss or deduction for the
computation of net income) will be allocated to the holder of the Residual
Interest.

 

If the gross ordinary income of the Issuer for a month is insufficient for the
allocations described in Section 2.11(b)(ii), gross ordinary income in later
periods will first be allocated to each Recharacterized Class in alphabetical
order (if applicable) to make up the shortfall before an allocation under
Section 2.11(b)(iii).  Any net losses of the Issuer for a month as determined
for U.S. federal income tax purposes (and each item of income, gain, credit,
loss or deduction for the computation of net losses) will be allocated to the
holder of the Residual Interest if the holder of the Residual Interest is
reasonably expected to bear the economic burden of those net losses, and any
remaining net losses will be allocated in reverse alphabetical order (if
applicable) to each Recharacterized Class, in each case, until the Note Balance
of the Recharacterized Class is reduced to zero as of the Record Date occurring
within that month, and among the holders of the Recharacterized Class, in
proportion to their ownership of the aggregate Note Balance of the
Recharacterized Class on that Record Date.  The tax matters partner or the
partnership representative designated under Section 2.11(f) is authorized to
modify the allocations in this Section 2.11(b) if necessary or advisable, in its
sole discretion, for the allocations to fairly reflect the economic income, gain
or loss to the holder of the Residual Interest or the holders of a
Recharacterized Class or as required by the Code.

 

(c)        Filing of Returns.  The parties agree that, unless required by the
tax authorities, the Depositor, on behalf of the Issuer, will file or cause to
be filed annual or other returns, reports and other forms consistent with the
characterizations described in Section 2.11(a) and the first sentence of
Section 2.11(b).

 

(d)       Elections.  The Owner Trustee will not elect or cause the Issuer to
elect, and no holder of the Residual Interest will elect or permit an election
to be made, to treat the Issuer as an association taxable as a corporation for
U.S. federal income tax purposes under Treasury Regulation §301.7701-3.  If the
Issuer is classified as a partnership for U.S. federal income tax purposes as of
January 1, 2018, or if later, the date that Sections 6221 through 6241 of the
Code, including any other Code provisions for the same subject matter, and any
related regulations (adopted or proposed) and administrative guidance (the “BBA
Partnership Audit Rules”) are first

 

5

--------------------------------------------------------------------------------


 

applicable to the Issuer, the Majority Equity Holder will or will cause the
Issuer, to the extent eligible, to make the election under Section 6221(b) of
the Code for determinations of adjustments at the partnership level and take any
other action necessary or appropriate for the election.  If this election is not
available, to the extent applicable, the Majority Equity Holder will or will
cause the Issuer to make the election under Section 6226(a) of the Code for the
alternative to payment of imputed underpayment by a partnership and take any
other action necessary or appropriate for the election.  However, the Majority
Equity Holder is authorized, in its sole discretion, to make any available
election under the BBA Partnership Audit Rules and take any action it deems
necessary or appropriate to comply with the requirements of the Code and to
conduct the Issuer’s activities under the BBA Partnership Audit Rules.  For
purposes of this Section 2.11, the “Majority Equity Holder” means the Depositor
or, if it is no longer treated as holding an equity interest in the Issuer for
U.S. federal income tax purposes, the holder of the greatest percentage of the
equity interests in the Issuer.

 

(e)        Alternative Treatment; Capital Accounts.  If the Issuer is not
treated as an entity disregarded as separate from the Depositor for U.S. federal
income tax purposes, the Administrator or the Owner Trustee will, based on
information or instruction given by or on behalf of the Depositor, (i) maintain
the books of the Issuer on the basis of a calendar year and the accrual method
of accounting, (ii) deliver to each holder of the Residual Interest information
required under the Code to enable the holder to prepare its U.S. federal and
State income tax returns, (iii) file tax returns relating to the Issuer and make
elections under any applicable U.S. federal or State statute and (iv) collect
any withholding tax according to Section 4.1(d).  The Administrator (or the
Owner Trustee at the request of the Administrator) will also establish and
maintain, according to Section 1.704-1(b)(2)(iv) of the Treasury Regulations, a
separate bookkeeping account for the Depositor and each other person treated as
an equity owner of the Issuer for U.S. federal income tax purposes.  This
Section 2.11(e) will be interpreted to comply with the Treasury Regulations
under Section 704 of the Code and the Depositor is authorized to modify these
provisions if necessary to comply with those regulations.

 

(f)        Tax Matters Partner and Partnership Representative.  If the Issuer is
not treated as an entity disregarded as separate from the Majority Equity Holder
for U.S. federal income tax purposes, the Majority Equity Holder will
(i) prepare and sign, on behalf of the Issuer, the tax returns of the Issuer and
(ii) be designated the “tax matters partner” of the Issuer under
Section 6231(a)(7)(A) of the Code.  If the Issuer is classified as a partnership
for U.S. federal income tax purposes as of January 1, 2018, or if later, the
date that the BBA Partnership Audit Rules are first applicable to the Issuer,
the Majority Equity Holder is designated as the partnership representative of
the Issuer under Section 6223(a) of the Code to the extent allowed under the
law.

 

ARTICLE III
RESIDUAL INTEREST AND TRANSFER OF INTERESTS

 

Section 3.1.     Residual Interest.  The Depositor is the initial holder of the
Residual Interest.  The holder of the Residual Interest will receive any amounts
not needed on a Payment Date to pay the Notes and the Issuer’s other obligations
under the Indenture and this Agreement, and any amounts remaining in the Reserve
Account after payment in full of the Notes and of all

 

6

--------------------------------------------------------------------------------


 

other amounts owing or to be distributed under the Transaction Documents to the
Secured Parties on the termination of the Issuer.

 

Section 3.2.     Registration of Residual Interest.  The Issuer appoints the
Owner Trustee to be the “Trust Registrar” and to keep a register (the “Trust
Register”) of the holders of the Residual Interest and transfers of the Residual
Interest.  If the Trust Registrar resigns, the Administrator, on behalf of the
Issuer, will promptly appoint a successor or, if it elects not to make the
appointment, assume the obligations of Trust Registrar.  The “holder of the
Residual Interest” will be the Person registered as the holder of the Residual
Interest on the Trust Register.

 

Section 3.3.     Transfer of Residual Interest.  The holder of the Residual
Interest will be permitted to sell, transfer, assign or convey its rights in the
Residual Interest if the following conditions are satisfied:

 

(a)        Opinion of Counsel.  The holder of the Residual Interest delivers an
Opinion of Counsel to the Issuer and the Indenture Trustee stating that the
action will not cause the Issuer to be or become characterized for U.S. federal
income tax purposes as an association or publicly traded partnership taxable as
a corporation;

 

(b)        Tax Forms.  The holder of the Residual Interest delivers to the
Indenture Trustee and the Owner Trustee a U.S. Internal Revenue Service Form W-9
stating that it is a U.S. Person under Section 7701(a)(30) of the Code;

 

(c)        Nature of Tax Positions.  The Depositor has notified the transferee
of the Residual Interest of the tax positions previously taken by it, as holder
of the Residual Interest, for U.S. federal and State income tax purposes and the
transferee has agreed to take tax positions consistent with the tax positions
previously taken by the Depositor;

 

(d)       ERISA Certification.  The transferee of the Residual Interest delivers
to the Indenture Trustee and the Owner Trustee a certification that it is not,
and is not acting on behalf of or investing the assets of (i) an “employee
benefit plan” (as defined in Section 3(3) of ERISA) that is subject to Title I
of ERISA, (ii) a “plan” (as defined in Section 4975(e)(1) of the Code) that is
subject to Section 4975 of the Code, (iii) an entity whose underlying assets
include “plan assets” (within the meaning of Department of Labor Regulation 29
C.F.R. Section 2510.3-101 or otherwise under ERISA) by reason of the employee
benefit plan’s or plan’s investment in the entity, or (iv) an employee benefit
plan, plan or retirement arrangement that is subject to Similar Law; and

 

(e)        Rating Agency Condition.  If the transferee of the Residual Interest
is Ford Credit or an Affiliate of Ford Credit that is not a special-purpose,
bankruptcy remote entity, the holder of the Residual Interest satisfies the
Rating Agency Condition.

 

7

--------------------------------------------------------------------------------


 

ARTICLE IV
APPLICATION OF TRUST PROPERTY

 

Section 4.1.     Application of Trust Property.

 

(a)        Distributions Under Indenture.  Before the satisfaction and discharge
of the Indenture, all distributions of Trust Property, including any
distributions to the holder of the Residual Interest, will be made according to
Article VIII of the Indenture.

 

(b)        Distributions Following Satisfaction and Discharge of Indenture. 
Following the satisfaction and discharge of the Indenture, the Owner Trustee
will distribute the Trust Property as directed by the holder of the Residual
Interest.

 

(c)        Funds Deposited with Owner Trustee.  All funds deposited with the
Owner Trustee may be held in a non-interest bearing trust account and are not
required to be segregated from other funds, except to the extent required by law
or the terms of this Agreement.

 

(d)       Withholding Tax.  If federal withholding tax is imposed on the
Issuer’s payments (or allocations of income) to the holder of the Residual
Interest made by the Owner Trustee, that tax will reduce the amount
distributable to the holder.  The Owner Trustee is authorized and directed to
retain from amounts distributable to the holder of the Residual Interest a
sufficient amount for the payment of the withholding tax that is legally owed by
the Issuer.  The Owner Trustee may contest the tax and withholding payment of
the tax, if permitted by law, pending the outcome.  The amount of withholding
tax imposed on the holder of the Residual Interest will be treated as cash
distributed to the holder at the time it is withheld by the Issuer and paid to
the taxing authority.  If there is a possibility that withholding tax is payable
for a distribution, the Owner Trustee may, in its sole discretion, withhold
those amounts.  If the holder of the Residual Interest seeks to apply for a
refund of the withholding tax, the Owner Trustee will cooperate with the holder
in making the claim so long as the holder agrees to reimburse the Owner Trustee
for expenses incurred in cooperating.

 

ARTICLE V
OWNER TRUSTEE’S AUTHORITY AND OBLIGATIONS

 

Section 5.1.     General Authority.

 

(a)        Execution of Transaction Documents; Direction to Indenture Trustee. 
The Owner Trustee is authorized and directed, on behalf of the Issuer, to
(i) execute and deliver the Transaction Documents to which the Issuer is a party
and the other documents required to be delivered on the Closing Date by the
Issuer under the Transaction Documents and (ii) direct the Indenture Trustee to
authenticate and deliver the Notes.

 

(b)        Actions under Transaction Documents.  The Owner Trustee is
authorized, but not obligated, to take all actions required of the Issuer under
the Transaction Documents and is authorized to take actions on behalf of the
Issuer, if permitted by the Transaction Documents, that the Servicer or the
Administrator directs, except if this Agreement requires the consent of the
Noteholders or the holder of the Residual Interest for the action.  In addition,
the

 

8

--------------------------------------------------------------------------------


 

Administrator is authorized to take actions on behalf of the Issuer, if
permitted by the Transaction Documents, according to the Administration
Agreement.

 

Section 5.2.     General Obligations.

 

(a)        Obligations Under Transaction Documents.  Subject to Section 5.3, the
Owner Trustee will perform the obligations of the Owner Trustee under this
Agreement and the Transaction Documents to which the Issuer is a party.  The
Owner Trustee will administer the Issuer in the interest of the holder of the
Residual Interest, subject to the Lien of the Indenture and according to the
Transaction Documents.

 

(b)        Discharge of Liens.  The Owner Trustee will promptly take, at its own
expense, action necessary to discharge a Lien (other than the Lien of the
Indenture) on the Trust Property resulting from actions by, or claims against,
the Owner Trustee in its individual capacity that are not related to the
ownership or the administration of the Trust Property.

 

(c)        Obligations Performed by Administrator.  The Owner Trustee will be
considered to have performed its obligations under the Transaction Documents if
the Administrator is required in the Administration Agreement to perform the
obligations of the Owner Trustee or the Issuer.  The Owner Trustee will not be
liable for the default or failure of the Administrator to perform its
obligations under the Administration Agreement.

 

Section 5.3.     Action Requiring Prior Notice.  For the following matters, the
Owner Trustee may not take action unless (a) at least 30 days before taking the
action, the Owner Trustee has notified the Indenture Trustee (who will notify
the Noteholders), the holder of the Residual Interest and the Administrator (who
will notify the Rating Agencies) of the proposed action and (b) the Indenture
Trustee, acting on instruction of the Noteholders of a majority of the Note
Balance of the Controlling Class (or if no Notes are Outstanding, the holder of
the Residual Interest) has not notified the Owner Trustee before the 30th day
after it receives notice that those Noteholders or the holder of the Residual
Interest, as applicable, have withheld consent or given alternative direction:

 

(i)         starting or pursuing of a material Proceeding by the Issuer and the
settlement of any material Proceeding brought by or against the Issuer;

 

(ii)        amending the Certificate of Trust (unless the amendment is required
to be filed under the Delaware Statutory Trust Act), except to correct an
ambiguity or to amend or supplement it in a manner that would not materially
adversely affect the interests of the holders of the Notes or the Residual
Interest;

 

(iii)       appointing or engaging a successor Indenture Trustee under the
Indenture or consenting to the assignment by the Indenture Trustee of its
obligations under the Indenture or this Agreement; and

 

(iv)       directing the Administrator to take any of the actions described
above.

 

9

--------------------------------------------------------------------------------


 

Section 5.4.     Action on Direction by Holder of Residual Interest.

 

(a)        Direction of Owner Trustee.  The Owner Trustee will take all actions,
if permitted by the Transaction Documents, that the holder of the Residual
Interest directs, subject to the consent of the Noteholders, if such consent is
required by the Transaction Documents.

 

(b)        Consent to Amendments.  The Owner Trustee on behalf of the Issuer
will not execute, or consent to, an amendment to the Sale and Servicing
Agreement, the Indenture or the Administration Agreement that would materially
adversely affect the holder of the Residual Interest without its consent.

 

Section 5.5.     Action for Bankruptcy.  The Owner Trustee may not start or
pursue a voluntary proceeding in bankruptcy for the Issuer unless the Notes have
been paid in full and the holder of the Residual Interest consents to the
proceeding in advance and delivers to the Owner Trustee a certificate certifying
that it reasonably believes that the Issuer is insolvent.

 

Section 5.6.     Action on Administrator’s Instruction.  If (a) the Owner
Trustee is unsure of the application of a term of a Transaction Document, (b) a
term of a Transaction Document is, or appears to be, in conflict with another
term, (c) this Agreement permits a determination by the Owner Trustee or is
silent or is unclear about the action the Owner Trustee is required to take or
(d) the Owner Trustee is unable to decide between alternative actions permitted
or required by a Transaction Document, the Owner Trustee may, and for clause
(d) will, notify the Administrator requesting instruction on the matter.  If the
Owner Trustee acts or does not act in good faith according to the instruction
received, the Owner Trustee will not be liable for the action or inaction.  If
the Owner Trustee does not receive instruction before ten days after it has
notified the Administrator (or sooner if reasonably requested in the notice or
necessary under the circumstances) it may, but is not obligated to, take or not
take the action that it considers to be in the best interests of the holder of
the Residual Interest, and will not be liable for the action or inaction.

 

Section 5.7.     No Obligations or Actions Except as Stated in Transaction
Documents or Instructions.  The Owner Trustee is not obligated to, and will not,
manage, use, sell or dispose of the Trust Property, except according to the
rights and powers granted to and the authority given to the Issuer and the Owner
Trustee under this Agreement and the other Transaction Documents or in an
instruction received by the Owner Trustee under Section 5.4(a) or 5.6.  The
right of the Owner Trustee to perform a discretionary act stated in a
Transaction Document will not be interpreted as an obligation.  There are no
implied obligations of the Owner Trustee under the Transaction Documents.

 

Section 5.8.     Prohibition on Some Actions.  The Owner Trustee will not take
action (a) that is inconsistent with the purposes of the Issuer in Section 2.3
or (b) that, to the knowledge of the Owner Trustee, would (i) cause a Class of
Notes not to be treated as indebtedness for U.S. federal or Applicable Tax State
income or franchise tax purposes, (ii) be deemed to cause a sale or exchange of
the Notes for purposes of Section 1001 of the Code (unless no gain or loss would
be recognized on the deemed sale or exchange for U.S. federal income tax
purposes) or (iii) cause the Issuer or any part of the Issuer to be treated as
an association (or publicly traded partnership) taxable as a corporation for
U.S. federal income tax purposes.  The holder of the

 

10

--------------------------------------------------------------------------------


 

Residual Interest will not direct the Owner Trustee to take action that would
violate this Section 5.8.

 

Section 5.9.                    Action Not Required.  The Owner Trustee will not
be required to do any of the following:

 

(a)                               Actions Resulting in Liability.  To take any
action under a Transaction Document if the Owner Trustee reasonably determines,
or is advised by counsel, that the action is likely to result in liability on
the part of the Owner Trustee, is contrary to a Transaction Document or is not
permitted by applicable law.

 

(b)                              Actions Resulting in Financial Liability.  To
pay or risk funds or incur any financial liability in the performance of its
rights or powers under a Transaction Document if the Owner Trustee has
reasonable grounds for believing that payment of such funds or adequate
indemnity against the risk or liability is not reasonably assured or given to
it.

 

(c)                               Administering or Collection Receivables.  To
administer, service or collect the Receivables or to monitor or supervise the
administration, servicing or collection of the Receivables.

 

(d)                             Perfecting Security Interest.  To file financing
statements or continuation statements or to perfect or maintain the perfection
of a security interest or Lien granted to it under this Agreement or to prepare
or file a Securities and Exchange Commission filing for the Issuer or to record
a Transaction Document.

 

(e)                               Advice.  To provide advice, counsel or opinion
regarding the tax, financial, investment, securities law or insurance
implications and consequences of the formation, funding and ongoing
administration of the Issuer, including income, gift and estate tax issues,
insurable interest issues, doing business or other licensing matters and the
initial and ongoing selection and monitoring of financing arrangements.

 

(f)                                Investigation.  To make investigation about
the accuracy of representations, warranties or other obligations of the Issuer
under the Transaction Documents.

 

(g)                              Verification.  To prepare or verify
information, disclosure or other statements in the offering documents or other
documents issued or delivered in connection with the sale or transfer of the
Notes, except as separately agreed by the Owner Trustee.

 

(h)                              Actions of other Parties.  To monitor or
supervise the activities or performance of other parties under the Transaction
Documents.

 

Section 5.10.            Review of Owner Trustee’s Records.  The Owner Trustee
agrees that, with reasonable advance notice, it will permit authorized
representatives of the Servicer or the Administrator, during the Owner Trustee’s
normal business hours, to have access to and review the facilities, processes,
books of account, records, reports and other documents and materials of the
Owner Trustee relating to (a) the performance of the Owner Trustee’s obligations
under this Agreement, (b) payments of fees and expenses of the Owner Trustee for
its performance and (c) a claim made by the Owner Trustee under this Agreement. 
In addition, the Owner Trustee will

 

11

--------------------------------------------------------------------------------


 

permit the Servicer’s or the Administrator’s representatives to make copies and
extracts of any of those documents and to discuss them with the Owner Trustee’s
officers and employees.  Any access and review will be subject to the Owner
Trustee’s confidentiality and privacy policies.  The Owner Trustee will maintain
all relevant books, records, reports and other documents and materials for a
period of two years after the termination of its obligations under this
Agreement.

 

Section 5.11.            Furnishing of Documents.  The Owner Trustee will
provide to the Administrator and, on request from the holder of the Residual
Interest (if a different Person than the Administrator), to the holder copies of
reports, notices, requests, demands, certificates and other documents provided
to the Owner Trustee under the Transaction Documents, including any requests
from a Noteholder to communicate under Section 7.1(e) of the Indenture and any
Review Reports received from the Asset Representations Reviewer.

 

Section 5.12.            Sarbanes-Oxley Act.  The Owner Trustee will not be
required to execute, deliver or certify on behalf of the Issuer, the Servicer,
the Depositor or the Sponsor any filings, certificates or other documents
required by the Securities and Exchange Commission or required under the
Sarbanes-Oxley Act of 2002 in connection with the Transaction Documents.  The
Owner Trustee will provide any relevant information and Officer’s Certificates
reasonably requested by the Person responsible for the filings, certificates or
other documents on behalf of the Issuer.

 

Section 5.13.            Reporting of Receivables Repurchase Demands.  The Owner
Trustee will (a) notify the Sponsor, the Depositor and the Servicer, as soon as
practicable and within five Business Days, of demands or requests received by a
Responsible Person of the Owner Trustee (including to the Owner Trustee on
behalf of the Issuer) for the repurchase of any Receivable under Section 3.4 of
the Receivables Purchase Agreement or Section 2.5 of the Sale and Servicing
Agreement, (b) promptly on request by the Sponsor, the Depositor or the
Servicer, provide to them other information reasonably requested to facilitate
compliance by them with Rule 15Ga-1 under the Exchange Act, and Items
1104(e) and 1121(c) of Regulation AB and (c) if requested by the Sponsor, the
Depositor or the Servicer, provide a written certification no later than 15 days
following the end of a quarter or year that the Owner Trustee has not received
repurchase demands or requests for that period, or if repurchase demands or
requests have been received during that period, that the Owner Trustee has given
the information reasonably requested under clause (b) above.  The Owner Trustee
and the Issuer will not have responsibility or liability for a filing required
to be made by a securitizer under the Exchange Act or Regulation AB.

 

ARTICLE VI
OWNER TRUSTEE

 

Section 6.1.                    Acceptance of Trusts.  The Owner Trustee accepts
the trusts created by this Agreement and agrees to exercise its rights and
powers and perform its obligations under this Agreement.

 

Section 6.2.                    Limitations on Liability.  The Owner Trustee
will not be liable under the Transaction Documents, including for the following
actions, except (a) for its own willful

 

12

--------------------------------------------------------------------------------


 

misconduct, bad faith or negligence (except for errors in judgment) or (b) if a
representation or warranty in Section 6.6 is not true and correct as of the
Closing Date:

 

(i)                                  the Owner Trustee will not be liable for
any action taken or not taken by it (A) according to the instructions of the
Noteholders of a majority of the Note Balance of the Controlling Class, the
Indenture Trustee, the Depositor, the holder of the Residual Interest, the
Administrator or the Servicer or (B) in good faith which it believes to be
authorized or within its rights and powers under this Agreement so long as the
action taken or not taken does not amount to negligence;

 

(ii)                              the Owner Trustee will not be liable for
indebtedness evidenced by or created under the Transaction Documents, including
the principal of and interest on the Notes or amounts distributable to the
holder of the Residual Interest;

 

(iii)                          the Owner Trustee will not be liable for (A) the
validity or sufficiency of this Agreement, (B) the due execution of this
Agreement by the Depositor, (C) the form, genuineness, sufficiency, value or
validity of the Trust Property, (D) the validity or sufficiency of the other
Transaction Documents, the Notes or related documents, (E) the legality,
validity and enforceability of a Receivable, (F) the perfection and priority of
a security interest created by a Receivable in a Financed Vehicle or the
maintenance of any perfection and priority, (G) the sufficiency of the Trust
Property or the ability of the Trust Property to generate the amounts necessary
to make payments to the Noteholders under the Indenture or distributions to the
holder of the Residual Interest under this Agreement or (H) the accuracy of a
representation or warranty made under a Transaction Document (other than the
representations and warranties made by the Owner Trustee in Section 6.6);

 

(iv)                          the Owner Trustee will not be liable for the
default or misconduct of the Servicer, the Administrator, the Depositor, the
holder of the Residual Interest or the Indenture Trustee under the Transaction
Documents or for any action taken by the Indenture Trustee, the Administrator or
the Servicer in the name of the Owner Trustee;

 

(v)                              the Owner Trustee will not be responsible or
liable for special, punitive, indirect or consequential damages (including lost
profit), even if the Owner Trustee has been advised of the likelihood of the
loss or damage and regardless of the form of action; or

 

(vi)                          the Owner Trustee will not be responsible or
liable for a failure or delay in the performance of its obligations under this
Agreement from or caused by, directly or indirectly, forces beyond its control,
including strikes, work stoppages, acts of war, terrorism, civil or military
disturbances, nuclear catastrophes, fires, floods, earthquakes, storms,
hurricanes or other natural catastrophes and interruptions, loss or failures of
mechanical, electronic or communication systems; the Owner Trustee will use
reasonable efforts consistent with accepted practices in the banking industry to
resume performance as soon as practicable under the circumstances.

 

13

--------------------------------------------------------------------------------


 

Section 6.3.                    Reliance; Advice of Counsel; Use of Agents.

 

(a)                               Reliance.  The Owner Trustee may rely on, and
will not be liable to anyone for acting in reliance on, a signature, notice,
resolution, request, consent, certificate, report, opinion or other document
believed by it to be genuine that appears on its face to be properly signed by
the proper party or parties.  The Owner Trustee may accept a certified copy of a
resolution of the board of directors or other governing body of a corporate
party as conclusive evidence that the resolution has been duly adopted and that
the resolution is in full force and effect.

 

(b)                              Advice of Counsel.  In the exercise or
administration of the trusts under this Agreement and in the exercise of its
rights and powers or the performance of its obligations under the Transaction
Documents, the Owner Trustee may consult with counsel, accountants and other
Persons whom the Owner Trustee selects with reasonable care.  The Owner Trustee
may rely on the written opinion or advice of counsel, accountants or other
Persons and will not be liable for any action taken or not taken in good faith
according to such opinion or advice, including that such action or inaction is
not contrary to the Transaction Documents.

 

(c)                               Use of Agents.  In the exercise or
administration of the trusts under this Agreement and in the performance of its
rights, powers and obligations under the Transaction Documents, the Owner
Trustee may act directly or through its agents or attorneys under agreements
entered into with any of them and will not be liable for the conduct or
misconduct of those agents or attorneys if the Owner Trustee selects those
agents or attorneys with due care.

 

Section 6.4.                    Not Acting in Individual Capacity.  Except as
stated in this Article VI, in accepting the trusts created by this Agreement,
U.S. Bank Trust National Association  acts solely as Owner Trustee under this
Agreement and not in its individual capacity.  Any Person with a claim against
the Owner Trustee related to a Transaction Document will look only to the Trust
Property for payment or satisfaction of that claim.

 

Section 6.5.                    U.S. Bank Trust National Association May Own
Notes.  U.S. Bank Trust National Association, in its individual or another
capacity, may become the owner or pledgee of Notes and may deal with the
Depositor, the holder of the Residual Interest, the Servicer, the Administrator
and the Indenture Trustee in banking transactions with the same rights as it
would have if it were not the Owner Trustee.

 

Section 6.6.                    Owner Trustee’s Representations and Warranties. 
The Owner Trustee represents and warrants to the Depositor as of the Closing
Date:

 

(a)                               Organization and Qualification.  The Owner
Trustee is duly formed and is validly existing as a national banking association
under the laws of the United States.  The Owner Trustee is duly qualified as a
national banking association and has obtained necessary licenses and approvals
in each jurisdiction in which the ownership or lease of its properties or the
conduct of its activities requires the qualification, license or approval,
unless the failure to obtain the qualifications, licenses or approvals would not
reasonably be expected to have a material adverse effect on the Owner Trustee’s
ability to perform its obligations under this Agreement.

 

(b)                              Power, Authority and Enforceability.  The Owner
Trustee has the power and authority to execute, deliver and perform its
obligations under this Agreement.  The Owner

 

14

--------------------------------------------------------------------------------


 

Trustee has authorized the execution, delivery and performance of this
Agreement.  This Agreement is the legal, valid and binding obligation of the
Owner Trustee enforceable against the Owner Trustee, except as may be limited by
insolvency, bankruptcy, reorganization or other similar laws relating to the
enforcement of creditors’ rights or by general equitable principles.

 

(c)                               No Conflicts and No Violation.  The completion
of the transactions under this Agreement and the performance by the Owner
Trustee of its obligations under this Agreement will not (i) conflict with, or
be a breach or default under, any indenture, mortgage, deed of trust, loan
agreement, guarantee or similar document under which the Owner Trustee is a
debtor or guarantor, (ii) result in the creation or imposition of any Lien on
the Owner Trustee’s properties or assets under the terms of any indenture,
mortgage, deed of trust, loan agreement, guarantee or similar document,
(iii) violate the Owner Trustee’s organizational documents or by-laws or
(iv) violate a law or, to the Owner Trustee’s knowledge, an order, rule or
regulation of a federal or State court, regulatory body, administrative agency
or other governmental instrumentality having jurisdiction over the Owner Trustee
or its properties that applies to the Owner Trustee, which, in each case, would
reasonably be expected to have a material adverse effect on the Owner Trustee’s
ability to perform its obligations under this Agreement.

 

(d)                             No Proceedings.  To the Owner Trustee’s
knowledge, there are no proceedings or investigations pending or threatened in
writing, before a federal or State court, regulatory body, administrative agency
or other governmental instrumentality having jurisdiction over the Owner Trustee
or its properties (i) asserting the invalidity of this Agreement, (ii) seeking
to prevent the issuance of the Notes or the completion of the transactions
contemplated by the Transaction Documents or (iii) seeking a determination or
ruling that would reasonably be expected to have a material adverse effect on
the Owner Trustee’s ability to perform its obligations under, or the validity or
enforceability of, this Agreement.

 

(e)                               Banking Association.  The Owner Trustee is a
banking association satisfying Section 3807(a) of the Delaware Statutory Trust
Act and meets the eligibility requirements of Section 9.1.

 

(f)                                Information Provided by Owner Trustee.  The
information provided by the Owner Trustee in its individual capacity in any
certificate or agreement delivered by a Responsible Person of the Owner Trustee
is true and correct in all material respects.

 

Section 6.7.                    Obligation to Update Disclosure.  The Owner
Trustee will notify and provide information, and certify the information in an
Officer’s Certificate, to the Depositor on the occurrence of any event or
condition relating to the Owner Trustee or actions taken by the Owner Trustee
that (a) may be required to be disclosed by the Depositor under Item 2 (the
start of, material developments in, or termination of legal proceedings against
U.S. Bank Trust National Association that are material to the Noteholders) of
Form 10-D under the Exchange Act within five days of a Responsible Person of the
Owner Trustee becoming aware of such proceeding, (b) the Depositor reasonably
requests of the Owner Trustee that the Depositor, in good faith, believes is
necessary to comply with Regulation AB within five days of request, (c) may be
required to be disclosed under Item 6.02 (resignation, removal, replacement or
substitution of U.S. Bank Trust National Association as Owner Trustee) of
Form 8-K under the Exchange Act within two days of a Responsible Person of the
Owner Trustee becoming aware of

 

15

--------------------------------------------------------------------------------


 

the occurrence or (d) causes the information given by the Owner Trustee in a
certificate delivered by a Responsible Person of the Owner Trustee to be untrue
or incorrect in any material respect or is necessary to make the statements
provided by the Owner Trustee in light of the circumstances in which they were
made not misleading within five days of a Responsible Person of the Owner
Trustee becoming aware of the event or condition.

 

ARTICLE VII
COMPENSATION AND INDEMNIFICATION OF OWNER TRUSTEE

 

Section 7.1.                    Owner Trustee’s Fees and Expenses.  The Issuer
will pay the Owner Trustee as compensation for performing its obligations under
this Agreement a fee separately agreed on by the Issuer and the Owner Trustee. 
The Issuer will reimburse the Owner Trustee for its reasonable expenses in
performing its obligations under this Agreement and the other Transaction
Documents, including the reasonable fees and expenses of the Owner Trustee’s
agents, counsel and advisors, but excluding expenses resulting from the Owner
Trustee’s willful misconduct, bad faith or negligence (other than errors in
judgment).

 

Section 7.2.                    Indemnification of Owner Trustee.

 

(a)                               Indemnification.  The Depositor will, or will
cause the Administrator to, indemnify the Owner Trustee in its individual
capacity, and its officers, directors, employees and agents (each, an
“Indemnified Person”), for all fees, expenses, losses, damages and liabilities
resulting from the administration of and the performance of its obligations
under this Agreement and the other Transaction Documents (including the fees and
expenses of defending itself against any loss, damage or liability and any fees
and expenses incurred in connection with any proceedings brought by the
Indemnified Person to enforce the indemnification obligations of the Depositor
and the Administrator), but excluding any fee, expense, loss, damage or
liability resulting from (i) the Owner Trustee’s willful misconduct, bad faith
or negligence (other than errors in judgment) or (ii) the Owner Trustee’s breach
of its representations and warranties in this Agreement.

 

(b)                              Proceedings.  If an Indemnified Person receives
notice of a Proceeding against it, the Indemnified Person will, if a claim is to
be made under Section 7.2(a), promptly notify the Depositor and the
Administrator of the Proceeding.  The Depositor or the Administrator may
participate in and assume the defense and settlement of a Proceeding at its
expense.  If the Depositor or the Administrator notifies the Indemnified Person
of its intention to assume the defense of the Proceeding with counsel reasonably
satisfactory to the Indemnified Person, and so long as the Depositor or the
Administrator assumes the defense of the Proceeding in a manner reasonably
satisfactory to the Indemnified Person, the Depositor or the Administrator will
not be liable for fees and expenses of counsel to the Indemnified Person unless
there is a conflict between the interests of the Depositor or the Administrator,
as applicable, and an Indemnified Person.  If there is a conflict, the Depositor
or the Administrator will pay for the reasonable fees and expenses of separate
counsel to the Indemnified Person.  No settlement of a Proceeding may be made
without the approval of the Depositor or the Administrator and the Indemnified
Person, which approval will not be unreasonably withheld.

 

16

--------------------------------------------------------------------------------


 

(c)                               Survival of Obligations.  The obligations of
the Depositor and the Administrator under this Section 7.2 will survive the
resignation or removal of the Owner Trustee and the termination of this
Agreement.

 

(d)                             Repayment.  If the Depositor or the
Administrator makes a payment to an Indemnified Person under this Section 7.2
and the Indemnified Person later collects from others any amounts for which the
payment was made, the Indemnified Person will promptly repay those amounts to
the Depositor or the Administrator, as applicable.

 

(e)                               Other Assets.  The Depositor’s obligations
under this Section 7.2 are obligations solely of the Depositor and are not a
claim against the Depositor if the Depositor does not have funds sufficient to
make payment of those obligations.  The Owner Trustee, by entering into or
accepting this Agreement, acknowledges and agrees that it has no right, title or
interest in or to the Other Assets of the Depositor.  If the Owner Trustee
either (i) asserts an interest or claim to, or benefit from, the Other Assets or
(ii) is considered to have an interest, claim to, or benefit in or from the
Other Assets, whether by operation of law, legal process, under insolvency laws
or otherwise (including under Section 1111(b) of the Bankruptcy Code), then the
Owner Trustee further acknowledges and agrees that the interest, claim or
benefit in or from the Other Assets is subordinated to the indefeasible payment
in full of the other obligations and liabilities, which, under the documents
relating to the securitization or conveyance of those Other Assets, are entitled
to be paid from or to the benefits of, or are secured by, those Other Assets
(whether or not the entitlement or security interest is legally perfected or
entitled to a priority of distributions or application under applicable law,
including insolvency laws, and whether or not asserted against the Depositor),
including the payment of post-petition interest on those other obligations and
liabilities.  This subordination agreement is a subordination agreement within
the meaning of Section 510(a) of the Bankruptcy Code.  The Owner Trustee further
acknowledges and agrees that no adequate remedy at law exists for a breach of
this Section 7.2(e) and this Section 7.2(e) may be enforced by an action for
specific performance.  This Section 7.2(e) is for the third party benefit of the
holders of the other obligations and liabilities and will survive the
termination of this Agreement.

 

Section 7.3.                    Organizational Expenses of Issuer.  The
Depositor will, or will cause the Administrator to, pay the organizational fees
and expenses of the Issuer.

 

ARTICLE VIII
TERMINATION

 

Section 8.1.                    Termination of Trust Agreement and Issuer.

 

(a)                               Termination of Trust Agreement and Issuer. 
The Issuer will dissolve, on the later to occur of (i) the final distribution by
the Owner Trustee of all Trust Property according to the Indenture, the Sale and
Servicing Agreement and Article IV and (ii) the satisfaction and discharge of
the Indenture under Article IV of the Indenture.  An Insolvency Event,
liquidation or dissolution of the Depositor will not (A) operate to terminate
this Agreement or the Issuer, (B) allow the Depositor’s legal representatives to
claim an accounting or to start an action or proceeding in court for a partition
or winding up of the Issuer or the Trust Property or (C) affect the rights,
powers, obligations and liabilities of the parties to this Agreement.  On
dissolution of

 

17

--------------------------------------------------------------------------------


 

the Issuer, the Owner Trustee, at the direction of the Administrator, will wind
up the activities and affairs of the Issuer as required by Section 3808 of the
Delaware Statutory Trust Act.

 

(b)                              Depositor May Not Terminate Issuer.  The
Depositor may not cancel or terminate the Issuer.

 

(c)                               Trust Property; Certificate of Cancellation. 
On dissolution of the Issuer, any remaining Trust Property will be distributed
to the holder of the Residual Interest, and on completion of the windup, the
Owner Trustee will cause the Certificate of Trust to be cancelled by preparing,
executing and filing a certificate of cancellation as required by the Delaware
Statutory Trust Act.  On the filing of the certificate of cancellation, this
Agreement and the Owner Trustee’s rights, powers and obligations under this
Agreement will simultaneously terminate.  The Owner Trustee will promptly
deliver a file-stamped copy of the certificate of cancellation to the
Administrator.

 

ARTICLE IX
SUCCESSOR OWNER TRUSTEES AND ADDITIONAL OWNER TRUSTEES

 

Section 9.1.                    Eligibility Requirements for Owner Trustee.

 

(a)                               Eligibility Requirements.  The Owner Trustee
must (i) be authorized to exercise corporate trust powers, (ii) have a combined
capital and surplus of at least $50,000,000 and be subject to supervision or
examination by federal or State authorities and (iii) have (or have a parent
that has) a long-term debt rating of investment grade by each of the Rating
Agencies or be acceptable to the Rating Agencies.  If the Owner Trustee
publishes reports of condition at least annually, under law or the requirements
of its supervising or examining authority, then for the purpose of this
Section 9.1, the combined capital and surplus of the Owner Trustee will be
considered to be its combined capital and surplus as stated in its most recent
published report.

 

(b)                              Trustee in Delaware.  The Owner Trustee must
satisfy Section 3807(a) of the Delaware Statutory Trust Act.

 

(c)                               Notice of Ineligibility.  The Owner Trustee
will promptly notify the Depositor and the Administrator if it no longer meets
the eligibility requirements in this Section 9.1.

 

Section 9.2.                    Resignation or Removal of Owner Trustee.

 

(a)                               Resignation.  The Owner Trustee may resign by
notifying the Depositor and the Administrator at least 30 days in advance.  The
Owner Trustee must resign immediately if it no longer meets the eligibility
requirements in Section 9.1 or is legally unable to act as Owner Trustee.

 

(b)                              Removal by Administrator.  The Administrator
may, without cause, remove the Owner Trustee and terminate its rights and
obligations under this Agreement by notifying the Owner Trustee at least 30 days
in advance.

 

18

--------------------------------------------------------------------------------


 

(c)                               Removal for Cause.  The Administrator will, if
any of the following events occurs and is continuing, remove the Owner Trustee
and terminate its rights and obligations under this Agreement by notifying the
Owner Trustee:

 

(i)                                  the Owner Trustee no longer meets the
eligibility requirements in Section 9.1;

 

(ii)                              the Owner Trustee is legally unable to act as
Owner Trustee; or

 

(iii)                          an Insolvency Event of the Owner Trustee occurs.

 

(d)                             Notice of Resignation or Removal.  The
Administrator will notify the Depositor, the Indenture Trustee and the Rating
Agencies of any resignation or removal of the Owner Trustee.

 

(e)                               Continue to Perform.  No resignation or
removal of the Owner Trustee will be effective, and the Owner Trustee will
continue to perform its obligations under this Agreement, until a successor
Owner Trustee has accepted its engagement according to Section 9.3(b).

 

Section 9.3.                    Successor Owner Trustee.

 

(a)                               Appointment of Successor Owner Trustee.  If
the Owner Trustee resigns or the Administrator removes the Owner Trustee, the
Administrator will promptly appoint a successor Owner Trustee who meets the
eligibility requirements in Section 9.1.  If no successor Owner Trustee is
appointed and has accepted the appointment within 30 days after the
Administrator receives notice of the resignation or removal of the Owner
Trustee, the Owner Trustee may petition a court of competent jurisdiction to
appoint a successor Owner Trustee.  No successor Owner Trustee may accept
appointment under this Section 9.3 unless, at the time of the acceptance, the
successor Owner Trustee meets the eligibility requirements in Section 9.1.

 

(b)                              Effectiveness of Resignation or Removal.  No
resignation or removal of the Owner Trustee and appointment of a successor Owner
Trustee under this Section 9.3 will become effective until (i) the successor
Owner Trustee accepts its appointment as the Owner Trustee under
Section 9.3(a) by executing and delivering to the Administrator an agreement
accepting its appointment under this Agreement and (ii) the successor Owner
Trustee files the certificate of amendment to the Certificate of Trust referred
to in Section 9.3(e).

 

(c)                               Transition of Owner Trustee Obligations.  On
the resignation or removal of the Owner Trustee becoming effective under
Section 9.3(b), all rights, powers and obligations of the Owner Trustee under
this Agreement will become the rights, powers and obligations of the successor
Owner Trustee.  The Owner Trustee will deliver to the successor Owner Trustee
all documents and amounts held by it under this Agreement, and the Administrator
and the Owner Trustee will execute and deliver any documents and do other things
reasonably required to confirm in the successor Owner Trustee those rights,
powers and obligations.  The Depositor will reimburse the Owner Trustee and any
successor Owner Trustee for expenses related to the replacement of the Owner
Trustee if those amounts have not been paid under Section 8.2 of the Indenture.

 

19

--------------------------------------------------------------------------------


 

(d)                             Notification.  On the acceptance of appointment
by a successor Owner Trustee under this Section 9.3, the Administrator will
notify the Depositor, the Indenture Trustee, the Noteholders and the Rating
Agencies of the successor Owner Trustee.

 

(e)                               Certificate of Amendment.  A successor Owner
Trustee appointed under this Agreement will promptly file a certificate of
amendment to the Certificate of Trust with the Secretary of State of the State
of Delaware identifying the name and principal place of business of the
successor Owner Trustee in the State of Delaware.  The successor Owner Trustee
will promptly deliver a file-stamped copy of the certificate of amendment to the
Administrator.

 

Section 9.4.                    Merger or Consolidation; Transfer of Assets.  If
the Owner Trustee merges or consolidates with, or transfers its corporate trust
business or assets to, any Person, the resulting, surviving or transferee Person
will be the successor Owner Trustee so long as that Person is qualified and
eligible under Section 9.1.  The Owner Trustee will (i) notify the Issuer and
the Administrator (who will notify the Rating Agencies) of the merger or
consolidation within 15 Business Days of the event and (ii) file a certificate
of amendment to the Certificate of Trust as required by Section 9.3(e).

 

Section 9.5.                    Appointment of Separate Trustee or Co-Trustee.

 

(a)                               General.  For the purpose of meeting a legal
requirement of any jurisdiction in which the Trust Property or a Financed
Vehicle may be located, the Administrator and the Owner Trustee acting jointly
will have the power to appoint one or more Persons approved by the Owner Trustee
to act as a separate trustee or as separate trustees, or as co-trustee, jointly
with the Owner Trustee, of the Issuer, and to vest in that Person, in that
capacity, the title to the Trust Property, and, subject to this Section 9.5, the
trusts, rights, powers and obligations as the Administrator and the Owner
Trustee consider necessary or advisable.  If the Administrator has not joined in
the appointment within 15 Business Days of its receipt of a request so to do,
the Owner Trustee will have the power to make the appointment.  No separate
trustee or co-trustee under this Agreement will be required to be eligible under
Section 9.1 and no notice of the appointment of a separate trustee or co-trustee
is required.

 

(b)                              Rights; Liability; Resignation or Removal. 
Each separate trustee and co-trustee will, if permitted by law, be appointed and
act subject to the following:

 

(i)                                  all rights, powers and obligations of the
Owner Trustee will be exercised or performed by the Owner Trustee and the
separate trustee or co-trustee jointly (it being understood that the separate
trustee or co-trustee is not authorized to act separately without the Owner
Trustee joining in the act), except if under the law of each jurisdiction in
which a particular act or acts are to be performed, the Owner Trustee is
incompetent or unqualified to perform the act or acts, in which event the
rights, powers and obligations (including the holding of title to any Trust
Property) may be exercised and performed separately by the separate trustee or
co-trustee;

 

(ii)                              no trustee under this Agreement will be
personally liable for any act or failure to act by another trustee under this
Agreement; and

 

20

 

--------------------------------------------------------------------------------


 

(iii)                          the Administrator and the Owner Trustee acting
jointly may accept the resignation of or remove a separate trustee or
co-trustee.

 

(c)                               Joint or Separate Trusts.  Any notice, request
or other communication given to the Owner Trustee will be considered given to
each of the then separate trustees and co-trustees, as if given to each of
them.  Every appointment of a separate trustee or co-trustee must refer to this
Agreement and the conditions of this Article IX.  Each separate trustee and
co-trustee, on its acceptance of the appointment, will be vested with the
properties, trusts, rights and powers stated in its appointment, either jointly
with the Owner Trustee or separately.  The Owner Trustee will keep a copy of the
appointment in its files and will deliver a copy to the Administrator.

 

(d)                             Owner Trustee as Agent.  Any separate trustee or
co-trustee may appoint the Owner Trustee as its agent or attorney-in-fact with
full power and authority, if not prohibited by law, to do any act under this
Agreement on its behalf and in its name.  If a separate trustee or co-trustee
becomes incapable of acting, resigns or is removed, its properties, trusts,
rights and powers will be vested in and may be exercised by the Owner Trustee,
if permitted by law, without the appointment of a new or successor trustee.

 

Section 9.6.                    Compliance with Delaware Statutory Trust Act. 
The Issuer must have at least one trustee that meets the requirements of
Section 3807(a) of the Delaware Statutory Trust Act.

 

ARTICLE X
OTHER AGREEMENTS

 

Section 10.1.            Limitation on Rights of Others.  Except for Sections
2.6, 7.2 and 11.1, this Agreement is solely for the benefit of the Owner
Trustee, the Depositor, the Administrator, the Servicer, the holder of the
Residual Interest and the Indenture Trustee and the Secured Parties.  Nothing in
this Agreement (other than Section 2.6), will give to any other Person any legal
or equitable right, remedy or claim in the Trust Property or under this
Agreement.

 

Section 10.2.            No Petition.  The Owner Trustee agrees that, before the
date that is one year and one day (or, if longer, any applicable preference
period) after the payment in full of (a) all securities issued by the Depositor
or by a trust for which the Depositor was a depositor or (b) the Notes, it will
not start or pursue against, or join any other Person in starting or pursuing
against, (i) the Depositor or (ii) the Issuer, respectively, any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or other
proceedings under any bankruptcy or similar law.  This Section 10.2 will survive
the resignation or removal of the Owner Trustee under this Agreement and the
termination of this Agreement.

 

ARTICLE XI
MISCELLANEOUS

 

Section 11.1.            Amendments.

 

(a)                               Amendments to Clarify and Correct Errors and
Defects.  The parties may amend this Agreement to (i) clarify an ambiguity,
correct an error or correct or supplement any term of this Agreement that may be
inconsistent with the other terms of this Agreement, or (ii) provide

 

21

--------------------------------------------------------------------------------


 

for, or facilitate the acceptance of this Agreement by, a successor Owner
Trustee, in each case, without the consent of the Noteholders or any other
Person.

 

(b)                              Other Amendments.  The parties may amend this
Agreement to add, change or eliminate terms for this Agreement if:

 

(i)                                  the holder of the Residual Interest
delivers an Officer’s Certificate to the Indenture Trustee and the Owner Trustee
stating that the amendment will not have a material adverse effect on the Notes
or, if such Officer’s Certificate is not or cannot be delivered, the consent of
the Noteholders of a majority of the Note Balance of each Class of the Notes
Outstanding (with each Class voting separately, except that all Noteholders of
the Class A Notes will vote together as a single class) is received;

 

(ii)                              the holder of the Residual Interest delivers
an Opinion of Counsel to the Indenture Trustee and the Owner Trustee stating
that the amendment will not (A) cause a Note to be deemed sold or exchanged for
purposes of Section 1001 of the Code, (B) cause the Issuer to be treated as an
association or publicly traded partnership taxable as a corporation for U.S.
federal income tax purposes or (C) adversely affect the treatment of the Notes
as debt for U.S. federal income tax purposes; and

 

(iii)                          the consent of the Indenture Trustee is received
if the amendment has a material adverse effect on the rights or obligations of
the Indenture Trustee, which consent will not be unreasonably withheld.

 

(c)                               Amendments Requiring Consent of all Affected
Noteholders.  No amendment to this Agreement may, without the consent of all
affected Noteholders, (i) increase or reduce in any manner the amount of, or
accelerate or delay the timing of, or change the allocation or priority of,
Collections or distributions that are required to be made to the Secured Parties
or (ii) reduce the percentage of the Note Balance of the Notes required to
consent to any amendment.

 

(d)                             Notice of Amendments.  The Administrator will
notify the Rating Agencies in advance of any amendment.   Promptly after the
execution of an amendment, (i) the Administrator will deliver a copy of the
amendment to the Rating Agencies and (ii) the Owner Trustee will notify the
Indenture Trustee of the substance of the amendment or consent.

 

(e)                               Certificate of Amendment.  Promptly after the
execution of any certificate of amendment to the Certificate of Trust, the Owner
Trustee will cause the amendment to be filed with the Secretary of State of the
State of Delaware.  The Owner Trustee will promptly deliver a file-stamped copy
of the certificate of amendment to the Administrator.

 

(f)                                Amendment by Owner Trustee.  The Owner
Trustee may enter into any amendment or certificate of amendment to the
Certificate of Trust that affects the Owner Trustee’s own rights, powers and
obligations under this Agreement.

 

(g)                              Opinions of Counsel.

 

(i)                           Before executing any amendment to this Agreement
or certificate of amendment to the Certificate of Trust, the holder of the
Residual Interest will deliver to

 

22

--------------------------------------------------------------------------------


 

the Owner Trustee an Opinion of Counsel stating that the execution of the
amendment or certificate of amendment is authorized or permitted by this
Agreement.

 

(ii)                       Before executing any amendment to this Agreement or
any other Transaction Document to which the Issuer is a party, the holder of the
Residual Interest will deliver to the Owner Trustee an Opinion of Counsel
stating that the amendment is permitted by the Transaction Documents and that
all conditions in the Transaction Documents for the execution and delivery of
the amendment by the Issuer or the Owner Trustee have been satisfied.

 

(h)                              Noteholder Consent.  For any amendment to this
Agreement or any other Transaction Document requiring the consent of the
Noteholders, the Owner Trustee will notify the Indenture Trustee to request
consent from the Noteholders and follow its reasonable procedures to obtain
consent.

 

Section 11.2.            Benefit of Agreement; Third-Party Beneficiaries.  This
Agreement is for the benefit of and will be binding on the parties and their
permitted successors and assigns.  The Administrator, the Servicer, the holder
of the Residual Interest, the Indenture Trustee and the Secured Parties will be
third-party beneficiaries of this Agreement and may enforce this Agreement
according to its terms.  Subject to Section 10.1, no other Person will have any
right or obligation under this Agreement.

 

Section 11.3.            Notices.

 

(a)                               Notices to Parties.  All notices, requests,
directions, consents, waivers or other communications to or from the parties
must be in writing and will be considered received by the recipient:

 

(i)                                  for overnight mail, on delivery or, for
registered first class mail, postage prepaid, three days after deposit in the
mail properly addressed to the recipient;

 

(ii)                              for a fax, when receipt is confirmed by
telephone, reply email or reply fax from the recipient;

 

(iii)                          for an email, when receipt is confirmed by
telephone or reply email from the recipient; and

 

(iv)                          for an electronic posting to a password-protected
website to which the recipient has access, on delivery of an email (without the
requirement of confirmation of receipt) stating that the electronic posting has
been made.

 

(b)                              Notice Addresses.  A notice, request,
direction, consent, waiver or other communication must be addressed to the
recipient at its address stated in Schedule B to the Sale and Servicing
Agreement, which address the party may change by notifying the other party.

 

23

--------------------------------------------------------------------------------


 

(c)                               Notices to Noteholders.  Notices to a
Noteholder will be considered received by the Noteholder:

 

(i)                           for Definitive Notes, for overnight mail, on
delivery or, for registered first class mail, postage prepaid, three days after
deposit in the mail properly addressed to the Noteholder at its address in the
Note Register; and

 

(ii)                       for Book-Entry Notes, when delivered under the
procedures of the Clearing Agency, whether or not the Noteholder actually
receives the notice.

 

Section 11.4.            GOVERNING LAW.  THIS AGREEMENT WILL BE GOVERNED BY AND
CONSTRUED ACCORDING TO THE LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT
TO PRINCIPLES OF CONFLICT OF LAWS.

 

Section 11.5.            WAIVER OF JURY TRIAL.  EACH PARTY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN LEGAL
PROCEEDINGS RELATING TO THIS AGREEMENT.

 

Section 11.6.            Severability.  If a part of this Agreement is held
invalid, illegal or unenforceable, then it will be deemed severable from the
remaining Agreement and will not affect the validity, legality or enforceability
of the remaining Agreement.

 

Section 11.7.            Headings.  The headings in this Agreement are included
for convenience and will not affect the meaning or interpretation of this
Agreement.

 

Section 11.8.            Counterparts.  This Agreement may be executed in
multiple counterparts.  Each counterpart will be an original and all
counterparts will together be one document.

 

[Remainder of Page Left Blank]

 

24

--------------------------------------------------------------------------------


 

EXECUTED BY:

 

 

FORD CREDIT AUTO RECEIVABLES TWO LLC,

 

as Depositor

 

 

 

 

 

By:

 

 

 

Name:

Susan J. Thomas

 

 

Title:

Secretary

 

 

 

 

 

U.S. BANK TRUST NATIONAL ASSOCIATION,

 

as Owner Trustee

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Amended and Restated Trust Agreement]

 

--------------------------------------------------------------------------------


 

Exhibit A

 

FORM OF CERTIFICATE OF TRUST OF
FORD CREDIT AUTO OWNER TRUST 2017-B

 

This Certificate of Trust of FORD CREDIT AUTO OWNER TRUST 2017-B (the “Trust”)
is being duly executed and filed by U.S. Bank Trust National Association, a
national banking association, as owner trustee (the “Owner Trustee”), to form a
statutory trust under the Delaware Statutory Trust Act (12 Delaware Code, § 3801
et seq.) (the “Act”).

 

1.                                    Name.  The name of the statutory trust
formed by this Certificate of Trust is “Ford Credit Auto Owner Trust 2017-B”.

 

2.                                    Owner Trustee.  The name and business
address of the sole trustee of the Trust in the State of Delaware is U.S. Bank
Trust National Association, 300 Delaware Avenue, 9th Floor, Corporate Trust,
Wilmington, Delaware 19801.

 

3.                                    Effective Date. This Certificate of Trust
will be effective on filing.

 

The undersigned, being the sole trustee of the Trust, has executed this
Certificate of Trust according to Section 3811(a)(1) of the Act.

 

 

U.S. BANK TRUST NATIONAL ASSOCIATION,

 

not in its individual capacity but solely as Owner Trustee

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

A-1

--------------------------------------------------------------------------------